Title: From George Washington to Meshech Weare, 12 March 1781
From: Washington, George
To: Weare, Meshech


                  
                     Sir
                     Newport 12th March 1781
                  
                  Having lately been obliged to make a very considerable detachment from the troops in the vicinity of West point, I have been under the necessity of calling upon the neighbouring States to send forward the new Levies which have been raised, and of urging them to compleat their Quotas as expeditiously as possible.  The same reasons urge me to make the same requests of your State, and to desire that the Recruits may, if possible, be sent forward cloathed; for such have been our repeated disappointments in the Cloathing expected from Europe, that our Magazines are nearly exhausted.  If the proper Uniform for the troops of the State could be procured, it would be a very desirable circumstance, for we are more deficient in Coats than any other Article.
                  I shall be glad to hear from you on the subject of the foregoing—Your letter will find me at New Windsor, for which I set out tomorrow.  I have the Honor to be Sir Yr most obt and hble Servt
                  
                     Go: Washington
                  
               